Citation Nr: 1705273	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-34 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tina Jadhav, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter comes to the Board of Veterans' Appeals (Board) from an appeal of a rating decision issued in June 2011 from a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran filed a Statement in Support of Claim on September 30, 2011, which asked the Board to reconsider his previously denied service connection claim for bilateral hearing loss and tinnitus.  The Board notes that it accepts the September 2011 statement as a Notice of Disagreement with the June 2011 Rating Decision initiating his appeal.  The Veteran further asserted that the hearing loss is service related and asked VA to review his exit audiogram.  The June 2011 rating decision granted service connection for tinnitus and found noise exposure however denied service connection for bilateral hearing loss citing a lack of a link between the Veteran's medical condition and military service.  The RO issued another Rating Decision in April 2012 confirming and continuing the previous denial of service condition for bilateral hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is needed for new medical opinion to adjudicate the Veteran's claim for service connection for bilateral hearing loss.  The Veteran contended on his January 2012 statement in support of claim that the audiogram provided showed hearing loss at several levels.  Additionally, the Veteran stated in two separate statement in support of claim documents dated September 30, 2011 and January 6, 2012 that an audiogram was submitted showing hearing loss at several levels at separation of military service, this however such an audiogram is not of record for the Board's review.  In this regard, the AOJ is requested to send a letter to the Veteran requesting him to provide his separation audiogram for the Board's review.

Concerning in-service exposure to acoustic trauma, the Veteran stated on his Compensation and Pension examination dated June 13, 2011 that he was exposed to M16s, M60s and gun artillery during service without the use of proper hearing protection.  The Veteran's service personnel records including his military personnel record support his contention of in-service noise exposure because they show that he worked as military police from June 1964 to January 1966.  As such, the Board finds that the circumstances of the Veteran's service is consistent with exposure to loud/hazardous noise levels.  

Both in-service audiograms did not show hearing loss disability for VA purposes as set out in 38 C.F.R. § 3.385.  The Board notes that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Although the Veteran submitted statements saying that he had hearing loss from service, he did not seek treatment for it until 2007.  

The June 2011 VA examiner provided a negative opinion reasoning that the Veteran had normal hearing at separation from service and there was no evidence of a threshold shift in service.  However, the Veteran's separation examination is illegible so no hearing evaluation can be derived from that document.  The audiogram to which the examiner was presumably referencing is undated and therefore, also cannot be used to evidence normal hearing at separation.  As such, the Board concludes that the examiner relied on the inaccurate assumption that the Veteran had normal hearing at separation, which is unclear from the record. Therefore, since the factual underpinnings of the opinion are suspect, the Board finds that this opinion is not adequate to adjudicate this issue.  See Reonal v. Brown, 5 Vet. App 458, 461 (1993).  In light of this, the Board finds a remand is warranted for another opinion.  

The Veteran also stated in his VA Form 9 dated October 29, 2014 that he feels he had bilateral hearing loss since being in service and also feels that he should receive service connection for bilateral hearing loss since he was service connected for tinnitus.  The audiologist who conducted the C&P examination stated that tinnitus often occurs with or without hearing loss as a result of noise exposure.

Additionally, in his September 2012 statement, the Veteran referenced a separation audiogram that showed hearing loss.  Because the separation examination of record is illegible, the AOJ should request that the Veteran re-submit any in-service hearing evaluations in his possession.  The AOJ should also obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records related to hearing loss/audiological evaluations.

2. Send the Veteran a letter requesting that he provide any in-service audiograms/hearing tests in his possession. 

3. Obtain a medical opinion addressing the etiology of the Veteran's hearing loss.  The Veteran's virtual folder should be reviewed and the examiner should address the following: 

a.  Is it at least as likely as not (a 50 percent or higher degree of probability) that any bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including noise exposure? 

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries and that his reports must be taken into account in formulating the requested opinion.  

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service (if this can be determined), as the basis for any opinion provided.  Doing so would render the opinion inadequate.  The examiner should also note that the audiogram in the service treatment records is undated and cannot be assumed as evidence of normal hearing at the time of separation.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



